Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0689
                     Lower Tribunal No. F89-30985A
                          ________________


                             Felix Carbonell,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Felix Carbonell, in proper person.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before EMAS, HENDON, and MILLER, JJ.

     PER CURIAM.
      Affirmed.   See Bates v. State, 218 So. 3d 426, 427 (Fla. 2017)

(Examining a successive motion for postconviction DNA testing and holding,

“[b]ecause Bates seeks to relitigate questions of law already decided by [the

Florida Supreme Court], his claims as to these seven items are procedurally

barred.”) (citation omitted); see also Zeigler v. State, 116 So. 3d 255, 258

(Fla. 2013) (“It is the defendant's burden to explain, with reference to specific

facts about the crime and the items requested to be tested, how the DNA

testing will exonerate the defendant of the crime or will mitigate the

defendant's sentence.”) (citations omitted); Fla. R. Crim. P. 3.853(c)(5)(C)

(When ruling on a motion for postconviction DNA testing, the court must

determine “[w]hether there is a reasonable probability that the movant would

have been acquitted or would have received a lesser sentence if the DNA

evidence had been admitted at trial.”).




                                       2